Citation Nr: 0328021	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  97-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, Dr. F.S.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO decision that denied service 
connection for PTSD.  In February 2001, the Board remanded 
the veteran's claim so that the veteran could be afforded a 
Travel Board hearing.  In August 2002, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  The case was returned to the Board in June 
2003.

By a February 2003 RO decision, service connection for 
schizophrenia, undifferentiated type, was denied.  This 
action was not appealed and will not be discussed in the 
following decision.


FINDINGS OF FACT

1.  The veteran's psychiatric system was normal during 
service, including at the time of his enlistment and 
separation examinations.

2.  The veteran did not engage in combat.  

3.  The veteran does not have a current diagnosis of PTSD due 
to any verified incident or event of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2002).


 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1964 to 
January 1967.  His service medical records show that on 
enlistment examination in December 1963, his psychiatric 
system was normal.  In January 1964, at the time of his 
actual entrance to service, it was noted he had no 
disqualifying defects.  In November 1965, the veteran 
presented for treatment of a lacerated right forearm.  It was 
noted that while releasing a starboard broaching line, he 
slipped and hit his forearm on a rusted railing.  Treatment 
included sutures and medication.  He was also placed on 
limited duty for a few days.  On separation examination in 
January 1967, it was again noted that his psychiatric system 
was normal.  The veteran's discharge record (DD Form 214) 
does not reflect any decorations which evince combat service.

In September 1977, the veteran filed a claim of service 
connection for a mental disorder.  In April 1978, the RO 
informed the veteran that it was denying his claim as he had 
failed to report for a scheduled examination. 

VA outpatient treatment records, dated in March 1978, show 
that the veteran was diagnosed as having an anxiety reaction 
or an anxiety neurosis.  An outpatient treatment record dated 
in 1983 shows that he had possible atypical migraines with a 
strong anxiety component. 

In February 1984, the veteran filed another claim of service 
connection for a mental condition.  He said his condition had 
begun in 1966, while in service. 

In June 1984, the veteran underwent a VA general medical 
examination, following which he was diagnosed as having a 
schizophrenic reaction, paranoid type. 

By a July 1984 RO decision, service connection was denied for 
schizophrenia, paranoid type. 

In September 1984, the veteran underwent a physical 
examination and was diagnosed as having depression and 
anxiety. 

VA medical records, dated in the 1990s, reflect various 
psychiatric diagnoses including PTSD.  

In January 1996, the RO received the veteran's claim of 
service connection for PTSD.  

In June 1996, the veteran underwent a VA general medical 
examination.  He was diagnosed as having a psychoneurosis.  

In July 1996, the veteran underwent a VA psychiatric 
examination.  He reported that he had seen combat and had 
been wounded but had not received a Purple Heart.  He also 
reported that he had been in psychiatric hospitals two times 
after he left service, and his symptoms included nightmares 
of Vietnam.  He said he was last treated in River Oaks 
Hospital, three months earlier.  Following an examination, 
the diagnosis was PTSD.  Psychological testing was 
recommended. 

In July 1996, the RO received an article regarding the U.S. 
7th Fleet.  The veteran was mentioned in the article as 
having served aboard the U.S.S. Whitfield County. 

The veteran submitted a stressor statement to the RO in July 
1996.  He indicated that he had served in the Navy and had 
loaded guns on to a ship.  He said he was in the 
demilitarized zone numerous times, and was involved in 
transporting Marines.  He said he was wounded in Chu Lai in 
1966.  He also said he could not remember the names of the 
people he saw that were wounded in action. 

In March 1997, the veteran testified at an RO hearing that he 
arrived in Vietnam in 1965.  He said he served as a deckhand, 
boatswain's mate striker, and seaman.  He related his duties 
involved loading and unloading vehicles, manning battle 
stations when the ship was fired upon, and transporting 
Marines to their mission.  He said he was not involved in 
loading body bags.  In Chu Lai, he said, his ship was fired 
upon, and he was wounded in the arm.  He said F-14s were 
called in, and they used Napalm on the beach so that the ship 
could dock safely.  He said a lot of people were killed; 
however, he admitted he had not seen anyone die.  In Da Nang 
he was told that three Marines were beheaded by a wire the 
Viet Cong had stretched across a road; he saw the body bags 
of the Marines.  He also testified his ship was in a typhoon 
for two days and he was almost thrown overboard.  Shortly 
after his service discharge, in 1967, he said, he received 
treatment from a psychiatrist.  He said his current symptoms 
included flashbacks. 

VA medical records, dated in 1997, reflect diagnoses 
including depression and PTSD.  Treatment included 
hospitalization. 

An April 1997 VA PTSD examination report shows that the 
veteran reported that he had been trained as a bosun's mate.  
He said he served in the Vietnam war zone, aboard the U.S.S. 
Whitfield County, from March 4-16, 1965, April 14-18, 1965, 
and May 7-13, 1965.  He said his duties included assisting 
landing craft, and providing Marines with supplies on the 
beach.  He said he had received one disciplinary action but 
that occurred prior to his Vietnam deployment.  He related 
that traumatic events he experienced during service included:  
1) hearing about three Marines being killed during a landing; 
2) seeing jets drop napalm in the distance; 3) hearing 
American guns; and 4) injuring his arm while untying a rope 
during an alert.  Following an examination, it was concluded 
that the veteran had a permanent and completely disabling 
mental illness which began in service.  It was noted that as 
a result of the veteran's mental confusion, lack of ego 
boundaries, and impaired comprehension, he did not understand 
what he actually endured and what he had heard about.  The 
diagnoses were chronic schizophrenia (undifferentiated type) 
with prominent negative features which began during military 
service and depressive disorder.  

VA medical records, including hospitalization records, dated 
in 1998 and 1999, show that the veteran was diagnosed as 
having PTSD and schizophrenia.  It was noted he had been 
enrolled in an outpatient PTSD program since 1996.  

In a May 1998 statement, a VA social worker indicated that 
the veteran had been diagnosed as having PTSD and 
schizophrenia.  It was opined that the veteran was 100 
percent disabled due to a severe thought disorder, intrusive 
recollections of the Vietnam war, marked depression and 
anxiety, and an inability to modulate emotional states.  

At an April 1999 RO hearing, the veteran said he served as a 
deckhand and seaman aboard a ship during service.  He also 
said he spent time on land.  He said he had seen combat in 14 
to 15 different operations over a period of two years.  He 
said that he shot at people and was also shot at.  He said he 
sustained a wound from enemy fire, while in Chu Lai.  He said 
his stressors included hearing about three marines in a jeep 
who were involved in an accident in which they were 
decapitated.  He indicated he saw their bodies before they 
were put in body bags.  During service, he said, he was 
treated for a nervous condition.  Within the first three 
years after his service discharge, he said, he was treated 
for psychiatric problems. 

At a March 2002 Travel Board hearing, the veteran testified 
that he did not have psychiatric problems prior to service.  
He indicated he sustained a shrapnel wound to the right 
forearm while in Chui Lai.  He said he saw a doctor and his 
wound was sutured up.  He said that a fellow serviceman 
mentioned that he was deserving of a Purple Heart; however, 
he never received one.  He said he witnessed the decapitation 
of three Marines when the jeep they were riding in crossed a 
wire.  A few years after service, he said, he started seeking 
psychiatric help.  He said his current symptoms included 
nightmares and flashbacks.

VA outpatient treatment records, dated from 2001 to 2003, 
show that the veteran was treated for psychiatric problems.  
His diagnoses included PTSD, mood, personality, and 
schizoaffective disorders, and substance abuse. 



II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The record 
shows that the veteran was properly notified of the August 
1996 RO decision that denied his claim of service connection 
for PTSD.  The veteran was issued a statement of the case (in 
October 1996) and numerous supplemental statements of the 
case (SSOCs issued in October 1997, September 1998, May 1999, 
December 2002, and March 2003).  It is noted that the 
December 2002 SSOC detailed the newly revised 38 C.F.R. 
§ 3.159.  The Board concludes that the RO decision, SOC, 
SSOCs, and letters sent to the veteran over the years 
(including the August 2002 VCAA letter) informed him of:  why 
the evidence on file was insufficient to grant service 
connection for PTSD; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has met its duty to 
inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In February 2001 and August 2002, the Board 
remanded the veteran's claim to the RO so that further 
evidentiary development could be completed.  In February 
2001, the Board remanded the claim so that the veteran could 
be scheduled for a Travel Board hearing.  Indeed, this 
hearing was held in March 2002.  In August 2002, the case was 
remanded so that private medical records could be obtained.  
An attempt was made to obtain the veteran's medical records 
from River Oaks Hospital.  Specifically, the veteran was 
contacted and asked to provide authorization so that his 
records could be released; and he failed to respond.  Without 
this authorization, the Board may not obtain private medical 
records.  If a veteran wishes to receive help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, the veteran was afforded comprehensive VA 
examinations in July 1996 and April 1997, in conjunction with 
his appeal.  Finally, it is noted that the veteran was asked 
to provide details regarding his service stressors.  He has, 
however, provided little information that is capable of 
verification.  Given the present circumstances, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The U.S. Court of Appeals for Veterans Claims (Court) set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  See Doran v. Brown, 6 Vet. App. 
283 (1994).  The Court, however, has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994).  
If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); Manual M21-1, Part VI,  11.38; 
West v. Brown, 7 Vet. App. 70 (1994).

Further, it should be noted that the sufficiency of a 
stressor is a medical determination and not within the 
purview of a VA adjudicator.  Every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  When there is an approximate balance of 
evidence, the veteran is afforded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board will first undertake an analysis of the veteran's 
claimed service stressors.  The veteran's DD Form 214 
reflects that he served in the Navy during the Vietnam era, 
and received the Vietnam Service Medal and National Defense 
Service Medal.  He did not, however, receive any decorations 
that are indicative of combat service.  The veteran's 
military occupational specialty is not indicated on his DD 
Form 214 (which is a photocopy, not an original document).  
The veteran, himself, has indicated that he served as a 
deckhand, bosun's mate, boatswain's striker, and seaman, 
aboard a ship.  His service medical records corroborate the 
fact that he served aboard a ship (named the U.S.S. Whitfield 
County) but do not corroborate his actual duties.

The veteran alleges that he was involved in combat.  He has 
indicated that his duties included manning a battle station 
when the U.S.S. Whitfield County was fired upon.  He has 
variously alleged that when the ship was in the vicinity of 
Chu Lai he sustained a gunshot wound to the right forearm and 
that he injured his right forearm while untying a rope during 
an alert.  He has also variously indicated that he did and 
did not witness the death of three Marines who died by 
decapitation when the jeep they were riding in crossed a 
wire.

The veteran has also asserted that his military duties were, 
at times, of a non-combat nature consisting of, among other 
things, loading and unloading supplies (including weaponry).  
He specifically alleges that his exposure to guns which were 
later used to kill people was stressful.  He has asserted 
that F-14s, which assured his ship's safe docking, were 
involved in dropping Napalm.  While he acknowledges that he 
did not witness any deaths by Napalm, he said that the use of 
such was very distressing to him. 

First, it is noted that the record does not establish the 
veteran had combat service.  His DD Form 214 does not reflect 
receipt of any decorations that are reflective of combat 
service.  Although he has indicated that many told him he was 
deserving of a Purple Heart, he never received this award.  
It is noted that he has, on occasion, claimed that he 
sustained an injury to the right forearm when his ship was 
fired upon in the vicinity of Chu Lai.  The evidence in the 
claims folder is contradictory, and shows that he was treated 
for a right forearm injury in December 1965 when he slipped 
and fell on a rusty handrailing.  There are absolutely no 
indications in the service medical records that he sustained 
a gunshot wound to the right forearm or otherwise injured his 
right forearm in combat.  Further, there is no other evidence 
on file generally establishing that the veteran had combat 
service.  Given the lack of evidence establishing combat 
service, the Board need not accept as true the veteran's 
allegations of stressors.  But see Moran v. Principi, 17 Vet. 
App 149 (2003).

Notably, a VA examiner commented in April 1997 that the 
veteran had difficulty discerning what actually happened to 
him and what he had heard about.  This is borne out by the 
evidence on file which generally shows that he has given 
varying accounts of his service experiences.  Among other 
things, he said he did and did not witness the decapitation 
of three Marines and did and did not witness the dead Marines 
being placed in body bags.  He has also given conflicting 
reports regarding how he sustained a right forearm injury.  
The Board concludes that the veteran's allegations regarding 
service stressors have been wholly inconsistent, and there is 
no evidence on file which corroborates such. 

With regard to a current diagnosis, there are no abnormal 
psychiatric findings during the course of the veteran's 
period of service (1964-1967).  Notably, his psychiatric 
system was noted as normal on enlistment and separation 
examinations.  

The first medical evidence of psychiatric problems is in 
1978, over one decade after service separation.  Specifically 
VA outpatient treatment records dated in 1978 show that the 
veteran was diagnosed as having an anxiety reaction or an 
anxiety neurosis.  In June 1984, the veteran underwent a VA 
general medical examination and he was diagnosed as having a 
schizophrenic reaction, paranoid type. 

More recently in July 1996, the veteran underwent a VA 
psychiatric examination and reported being involved in combat 
while in Vietnam.  He said he had symptoms including 
nightmares of his Vietnam service.  Following an examination, 
the diagnosis was PTSD.  It is noted, however, that the 
stressors upon which the diagnosis of PTSD was based were not 
identified.  Further, it was recommended that he undergo 
additional psychological testing.  In April 1997, the veteran 
underwent a VA PTSD examination.  Psychological testing was 
conducted and tests such as the Mississippi scale for combat-
related PTSD and the combat exposure scale were administered.  
PTSD was not diagnosed.  Instead, the Axis I diagnosis was 
chronic schizophrenia with prominent negative features.  The 
examiner observed that the veteran was unable to 
differentiate between what he actually endured and what he 
had heard about; and it was suggested that other examiners 
who had diagnosed PTSD had tended to accept the veteran's 
allegations of traumatic events at face value.

Subsequently dated evidence, from 1997 onward, reflects 
various psychiatric diagnoses including PTSD and 
schizophrenia.  None of the PTSD diagnoses were attributed to 
a verified service stressor.

In sum, the evidence on file shows that, in 1996 and 1997, 
the veteran underwent VA examinations to ascertain the nature 
and etiology of claimed PTSD.  In July 1996, a VA examiner 
diagnosed PTSD.  The examiner did not, however, provide a 
rationale for the theory of its existence or identify any in-
service stressors.  As previously noted, except for the 
veteran's uncorroborated general statements, there is no 
credible evidence that establishes that the veteran actually 
experienced any stressors.  In the absence of any credible 
evidence to corroborate the veteran's alleged stressors, the 
Board finds that the diagnosis of PTSD is of diminished 
probative value.  

In April 1997, the veteran underwent another VA examination, 
which included psychological testing, and it was determined 
that he did not have PTSD.  The Board finds the April 1997 
opinion to be highly probative as the examination was based 
on an interview and examination of the veteran (which 
included psychological testing) as well as a review of the 
veteran's medical history.  It is also notable that the 
examiner acknowledged the previous PTSD diagnoses and 
rationalized that such were based on the veteran's own self-
reported history of exposure to actual service stressors, 
which, incidentally, is not supported by the record.  

Given the lack of a current diagnosis of PTSD based on a 
verified service stressor, the claim of service connection 
for PTSD must be denied. 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 

